         Case 1:19-cv-09228-RA Document 5-2 Filed 11/20/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DANIEL GOMEZ CASTRILLON,
                   Plaintiff,           Docket No.: 1:19-cv-09228-RA-OTW
          v.
BEN-AMUN CO., INC.,
                   Defendant.



               ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS




                                Counterclaim
                                 Exhibit 2
Case 1:19-cv-09228-RA Document 5-2 Filed 11/20/19 Page 2 of 4




       Screenshot of Castrillon Website – Gallery page
                (rectangles for indication added)
Case 1:19-cv-09228-RA Document 5-2 Filed 11/20/19 Page 3 of 4




     Screenshot of Castrillon Website – Individual page
Case 1:19-cv-09228-RA Document 5-2 Filed 11/20/19 Page 4 of 4




     Screenshot of Castrillon Website – Individual page
